Filing FER GBE FRAY 3 BUTI ve os BAe ON ELSD Docker OUINIZERI “Page 1 of 7

IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

ANGELA PELOSE,
CASE NO.:

Plaintiff,
vs.
TARGET CORPORATION and
RED BULL NORTH AMERICA, INC.,

Defendants.

[

 

COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY
COMES NOW, the Plaintiff, ANGELA PELOS, by and through counsel, hereby sues the
Defendants, TARGET CORPORATION and RED BULL NORTH AMERICA, INC., and
alleges the following:
1. This is an action for damages in excess of $30,000.00, exclusive of attorney’s fees and
costs.
2. At all times material hereto, the Plaintiff, ANGELA PELOSE, resided in Broward
County, Florida and is otherwise sui juris.
3. At all times material hereto, the Defendant, TARGET CORPORATION (hereinafter
“TARGET?), was/is a Foreign Profit Corporation, with its principal place of business at
1000 Nicollett Mall, Minneapolis, MN 55403, authorized to do business and doing
business throughout the State of Florida, including Broward County, Florida.
4. At all times material hereto, the Defendant, RED BULL NORTH AMERICA INC.

(hereinafter “RED BULL”, was/is a Foreign Profit Corporation, with its principal place

*** FILED; BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 04/30/2021 04:36:20 PM.#***
Case 0:21-cv-61236-AHS Document 1-2 Entered on FLSD Docket 06/14/2021 Page 2 of 7

10.

11.

12

of business at 1630 Stewart Street, Santa Monica, CA 90404, authorized to do business
and doing business throughout the State of Florida, including Broward County, Florida.
On or about November 22, 2017, the Defendant, TARGET, owned, possessed, operated,
maintained, and/or controlled the premises located at 4400 North SR 7, Coral Springs,
Broward County, Florida 33073.

On or about November 22, 2017, the Plaintiff, ANGELA PELOSE, was on said premises
as a business guest/invitee of the Defendant, TARGET.

As the Plaintiff was walking down the aisle, she slipped and fell on liquid leaking from a
Red Bull can, sustaining serious injuries.

On November 22, 2017, Defendant, RED BULL, was a vendor responsible for the
operation, maintenance, safety of the cans, which caused the Plaintiff's slip and fall.

The existence of the liquid on the floor created an unreasonably dangerous and unsafe
condition.

For the above reasons, jurisdiction and venue are proper in Broward County Circuit
Court.

COUNT I- NEGLIGENCE AS TQ DEFENDANT
TARGET CORPORATION

 

 

The Plaintiff, ANGELA PELOSE, hereby adopts and realleges each and every allegation

contained in paragraphs one (1) through ten (10), and further alleges:

On or about November 22, 2017, the Plaintiff ANGELA PELOSE, was lawfully on

Defendant's, TARGET’S, premises as a customer and business invitee.

. At all times material hereto, the Defendant, TARGET, owed a non-delegable duty to all

its’ business guests/invitees, including, but not limited to, the Plaintiff, ANGELA
Case 0:21-cv-61236-AHS Document 1-2 Entered on FLSD Docket 06/14/2021 Page 3 of 7

PELOSE, to exercise reasonable care to ensure the safety and well-being of business
guests/invitees and to warn and/or protect business guests invites against reasonably
foreseeable risks to their safety and well-being.

13. At all times material hereto, the Defendant, TARGET, by and through its agents and/or
employees, breached the aforementioned duty of care and was otherwise negligent by:

a. Failing to maintain the premises in a reasonably safe condition;

b. Allowing the premises to become dangerous, defective, and/or unsafe;

c. Creating a slipping hazard for the Plaintiff and other, similar invitees, that it knew
or should have known existed;

d. Failing to restrict access to the subject area that contained the dangerous condition
that it knew or should have known existed;

e. Failing to warn the Plaintiff of the dangerous condition that it knew or should
have known existed;

f. Failing to correct the dangerous condition that it knew or should have known
existed; and

g. Failing to adequately train and supervise its employees and/or agents to locate and
remedy such hazards at the subject property.

14. As a direct and proximate result of the negligence described above, the Defendant,
TARGET, caused or contributed to cause injuries and damages to the Plaintiff, ANGELA
PELOSE, which include bodily injury and disability, emotional and physical pain and
suffering, loss of capacity for the enjoyment of life, loss of wages in the past and future,
the loss of the ability to earn wages in the future, and the expense of medical care and

treatment in the past and future. The losses aforesaid are either permanent or continuing
Case 0:21-cv-61236-AHS Document 1-2 Entered on FLSD Docket 06/14/2021 Page 4 of 7

in nature, and the Plaintiff, ANGELA PELOSE, will continue to suffer such losses in the
future.

WHEREFORE, the Plaintiff, ANGELA PELOSE, demands judgment for compensatory
damages against the Defendants, TARGET, for damages in excess of thirty thousand dollars
($30,000.00), as well as costs, pre-judgment interest where applicable, compensatory damages,
and demands a trial by jury on all issues so triable as a matter of right.

COUNT II- NEGLIGENCE AS TO DEFENDANT
RED BULL NORTH AMERICA, INC.

 

The Plaintiff, ANGELA PELOSE, hereby adopts and realleges each and every allegation

contained in paragraphs one (1) through ten (10), and further alleges:

15. On or about November 22, 2017, Defendant, RED BULL, was a vendor responsible for
the operation, maintenance, safety of the cans which caused the Plaintiff's fall.

16. At all times material hereto, Defendant, RED BULL, was responsible for the operation,
maintenance, safety, and/or warning of dangers of the aforementioned and owed a duty of
care to Plaintiff, ANGELA PELOSE.

17. At said time and place, while on the premises located at 4400 North SR 7, Coral Springs,
Florida, the Plaintiff, ANGELA PELOSE, slipped and fell on liquid leaking from a Red
Bull can, causing the Plaintiff, ANGELA PELOSE, to sustain serious and permanent
injuries.

18. At all times material hereto, the Defendant, RED BULL, owed a non-delegable duty to
all its’ business guests/invitees, including, but not limited to, the Plaintiff, ANGELA

PELOSE, to exercise reasonable care to ensure the safety and well-being of business
Case 0:21-cv-61236-AHS Document 1-2 Entered on FLSD Docket 06/14/2021 Page 5 of 7

guests/invitees and to warn and/or protect business guests invites against reasonably
foreseeable risks to their safety and well-being.

19. At all times material hereto, the Defendant, RED BULL, by and through its agents and/or
employees, breached the aforementioned duty of care and was otherwise negligent by:

a. Failing to maintain the premises in a reasonably safe condition;

b. Allowing the premises to become dangerous, defective, and/or unsafe;

c. Creating a slipping hazard for the Plaintiff and other, similar invitees, that it knew
or should have known existed;

d. Failing to restrict access to the subject area that contained the dangerous condition
that it knew or should have known existed;

e. Failing to warn the Plaintiff of the dangerous condition that it knew or should
have known existed;

f. Failing to correct the dangerous condition that it knew or should have known
existed; and

g. Failing to adequately train and supervise its employees and/or agents to locate and
remedy such hazards at the subject property.

20. As a direct and proximate result of the negligence described above, the Defendant, RED
BULL, caused or contributed to cause injuries and damages to the Plaintiff, ANGELA
PELOSE, which include bodily injury and disability, emotional and physical pain and
suffering, loss of capacity for the enjoyment of life, loss of wages in the past and future,
the loss of the ability to earn wages in the future, and the expense of medical care and

treatment in the past and future. The losses aforesaid are either permanent or continuing
Case 0:21-cv-61236-AHS Document 1-2 Entered on FLSD Docket 06/14/2021 Page 6 of 7

in nature, and the Plaintiff, ANGELA PELOSE, will continue to suffer such losses in the

future.
WHEREFORE, the Plaintiff, ANGELA PELOSE, demands judgment for compensatory
damages against the Defendants, RED BULL, for damages in excess of thirty thousand dollars
($30,000.00), as well as costs, pre-judgment interest where applicable, compensatory damages,

and demands a trial by jury on all issues so triable as a matter of right.

DATED this 30th day of April 2021.

[SIGNATURE BLOCK ON FOLLOWING PAGE]
Case 0:21-cv-61236-AHS Document 1-2 Entered on FLSD Docket 06/14/2021 Page 7 of 7

Respectfully Submitted,

THE INJURY FIRM

By: /s/ Daniel Drazen

DANIEL DRAZEN, ESQUIRE

Fla. Bar No. 115454

1608 E. Commercial Blvd.

Fort Lauderdale, FL 33334

Telephone: 954-951-0000

Fax Number: 954-951-1000

Primary Email: eservice2@flinjuryfirm.com

Attorneys for Plaintiff
